77 F.3d 467
96-1 USTC  P 50,127, Pens. Plan Guide P 23917Q
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William P. BOULDEN;  Hattie G. Boulden, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 95-2632.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1996.Decided Feb. 9, 1996.

William P. Boulden, Hattie G. Boulden, Appellants Pro Se.  Gary R. Allen, Richard Farber, Andrea R. Tebbets, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the tax court's decision finding a deficiency for tax year 1991.   We have reviewed the record and the tax court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the tax court.   Boulden v. Commissioner of the Internal Revenue Service, No. 94-13243 (Tax Ct. Aug. 1, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED